t c memo united_states tax_court joe t kieffer and linda r kieffer petitioners v commissioner of internal revenue respondent docket no filed date joe t kieffer and linda r kieffer pro sese gregory m hahn and christal w hillstead for respondent memorandum findings_of_fact and opinion dean special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined deficiencies in petitioners' federal income taxes for the taxable years and in the amounts of dollar_figure and 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue all rule references are to the tax_court rules_of_practice and procedure dollar_figure respectively and accuracy-related_penalties in the amounts of dollar_figure and dollar_figure respectively the issues for decision are whether petitioners' income from the sale of lumber by petitioner joe t kieffer petitioner is exempt from income_tax and whether petitioners are liable for the accuracy-related_penalty under sec_6662 if we find that the income from lumber sales is subject_to income_tax the parties agree that petitioners are entitled to trade and business_expense deductions in the amounts of dollar_figure in and dollar_figure in and self-employment_tax deductions in the amounts of dollar_figure in and dollar_figure in all of the facts are stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioners resided in fruitland washington at the time their petition was filed background in and petitioners were and currently are enrolled members of the spokane indian_tribe tribe petitioner was self-employed in and he harvested diseased timber on the tribal reservation pursuant to a tribal permit allowing him to conduct such activity reservation land was and continues to be land not allotted to individual indians petitioner transported the timber he harvested on reservation land to his property where it was cut into lumber the property where petitioner cut the timber into lumber was and remains reservation land not allotted to an individual indian the lumber petitioner produced was sold to spokane indian_reservation timber products enterprises sirtpe in petitioner had lumber sales of dollar_figure to sirtpe and in his sales to sirtpe were in the amount of dollar_figure petitioner incurred lumber sales expenses of dollar_figure in and dollar_figure in on their joint individual federal_income_tax returns filed for and petitioners did not report income or expenses from lumber sales attached to the return for is a form 1099-misc reporting nonemployee compensation from sirtpe bearing the handwritten notation indian exempt discussion respondent takes the position that petitioners must report as income receipts from lumber sales and are allowed to deduct expenses associated with such sales for both years petitioners argue that income derived by an indian from activities which directly benefit the tribe is tax-exempt petitioners argue also that income derived by an indian from a natural resource on indian_reservation land is by analogy to sec_7873 exempt from income_tax we start from the premise that every item of a person's gross_income is subject_to federal_income_tax unless there is a statute or some rule_of law that exempts the person or the item from gross_income 450_us_1 tax exemptions including those affecting native peoples are not granted by implication if congress intends to exempt certain income it must do so expressly 78_tc_1014 lazore v commissioner tcmemo_1992_404 affd in part and revd in part 11_f3d_1180 3d cir it is well established that american indians are subject_to federal income_taxation unless an exemption exists in the language of a treaty or an act of congress 351_us_1 941_f2d_1384 10th cir 83_tc_561 affd sub nom 792_f2d_849 9th cir petitioners do not point to any treaty provision which they allege exempts their tribal lands from taxation and we are unable to find such a provision see 246_us_283 describes an agreement between the spokane tribe of indians the department of the interior and the department of war the only act of congress referred to by petitioners is sec_7873 under sec_7873 income derived by a member of an indian_tribe directly or through a qualified_indian_entity from a fishing_rights-related_activity of such tribe is not subject_to income_tax for purposes of sec_7873 income derived from fishing_rights-related_activity means income derived from activity directly related to harvesting processing transporting or selling fish in the exercise of recognized_fishing_rights of an indian_tribe sec_7873 petitioners' income from lumber sales is not income derived from indian fishing-rights-related activity and is not exempt under the statute see warbus v commissioner t c ___ petitioners' argument however is that the intent of congress as expressed by the protection of indian fishing- rights-related activity under sec_7873 should also apply to timber harvested and processed within the boundaries of the spokane indian_reservation a similar issue has been addressed and resolved contrary to petitioners' position petitioners' lumber sales income is arguably income derived from indian land which under some circumstances is exempt from income_tax in squire v capoeman supra it was held that income from allotted lands upon which a patent2 had not been issued is not subject_to income_tax the court concluded that a federal_income_tax exemption was created by the indian general allotment act of general allotment act ch 2the term patent as used here refers to an allotment certificate see 231_us_341 24_stat_388 u s c sec for income that an individual indian allottee derives directly from the land held in trust for him the court reasoned that there existed a congressional intent to exempt allotted lands from all charges and encumbrances until after the fee interest was conveyed to the individual allottee it held that income received by a noncompetent3 indian from the sale of standing timber logged off of his own allotment was exempt from federal_income_tax in 557_f2d_646 9th cir indian taxpayers contracted with a non-indian concern to cut timber from unallotted lands of an indian_reservation the taxpayers argued that their logging income should not be subject_to tax since the income that the tribe itself received from the logging was not subject_to tax citing squire v capoeman supra and 452_f2d_741 9th cir affg in part revg in part 54_tc_351 the opinion of the ninth circuit_court of appeals in the fry case pointed out that there was no treaty or statute that exempted the tribal lands in question from federal income_taxation it also stated that in both squire and stevens the income which was held to be exempt 3the trust under which the united_states holds the allotted lands makes the individual allottee noncompetent to alienate it without permission of the united_states the term noncompetent does not denote mental incapacity 452_f2d_741 n 9th cir affg in part revg in part 52_tc_330 to the allottee was from operations conducted on his own allotted land fry v united_states supra pincite another factor cited by the court was the taxpayers' failure to show that their income met the squire test of being derived directly from the land as opposed to being derived from a contract petitioners argue that but for the fact that the taxpayers in fry v united_states supra did not earn their income directly from the land as required by squire v capoeman supra the taxpayers would have prevailed petitioners' argument was addressed in 625_f2d_910 9th cir the issue there was whether the income a noncompetent indian derived from cattle ranching under a tribal license on land held in trust by the united_states for other indians and for the tribe was subject_to federal income_taxation the court in anderson found that the rationale of the squire v capoeman supra case was if an indian's allotted land or the income directly derived from it was taxed and the tax was not paid the resulting tax_lien on the land would make it impossible for him to receive the land free of 'incumbrance' at the end of the trust period by contrast 'taxation of the taxpayer's individual profit derived from his lease of tribal or other allottees' trust land cannot possibly represent a burden or encumbrance upon the tribe's or other allottees' interest in such land ' citing 364_f2d_38 8th cir affg 44_tc_686 united_states v anderson supra pincite the court_of_appeals for the ninth circuit held in anderson that the general allotment act provides no tax exemption for the income a noncompetent indian derives from other indians' or his tribe's trust land accord 44_tc_686 affd 364_f2d_38 8th cir contrary to the argument petitioners urge us to adopt policy alone cannot support a federal tax exemption in the absence of express exemptive language in a statute or treaty united_states v anderson supra pincite petitioners earned_income from logging pursuant to a tribal permit on trust land and lumber sales to the tribe petitioners were not allottees and did not derive income from sales of lumber produced from timber on their own allotted lands petitioners' income from lumber sales is not income derived from indian fishing-rights-related activity and is not income that is exempt under any treaty provision petitioners' lumber sales income is not exempt from federal_income_tax respondent determined that a sec_6662 accuracy-related_penalty is due with respect to both of petitioners' tax returns for and sec_6662 imposes a penalty equal to percent of the portion of the underpayment attributable to negligence or disregard of rules or regulations sec_6662 and b negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and the term disregard includes any careless reckless or intentional disregard sec_6662 the accuracy-related_penalties will apply unless petitioners demonstrate that there was reasonable_cause for the under- payments and that they acted in good_faith with respect to the underpayments sec_6664 whether a taxpayer acted with reasonable_cause and good_faith depends on the pertinent facts and circumstances mccallson v commissioner tcmemo_1993_ sec_1_6664-4 income_tax regs petitioners must show that they were not negligent 105_tc_324 petitioners failed to produce any evidence to show that they were not negligent for either of the years at issue they have failed to carry their burden_of_proof we sustain respondent's determination that they are liable for the accuracy-related_penalty for and to reflect the foregoing decision will be entered for respondent
